UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6330


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

       v.

CHARLES WAYNE LOGAN,

                     Defendant - Appellant.



Appeal from the United States District Court for the Southern District of West Virginia, at
Huntington. Robert C. Chambers, District Judge. (3:19-cr-00076-1)


Submitted: August 5, 2021                                         Decided: August 18, 2021


Before MOTZ, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Wayne Logan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Charles Wayne Logan appeals the district court’s order denying his motion for

compassionate release.    We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. United States v. Logan,

No. 3:19-cr-00076-1 (S.D.W. Va. Feb. 17, 2021). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2